Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 10, 2008 CHINA WIND ENERGY INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-141271 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No.2 Haibin Road, Binxi Developing Area Heilongjiang Province, Peoples Republic of China (Address of principal executive offices) +86 451 87009618 Registrants telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨
